Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1561
                       Lower Tribunal No. 19-30288
                          ________________


                           Miriam Hernandez,
                                  Appellant,

                                     vs.

                            Truist Bank, etc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Miriam Hernandez, in proper person.

     Marcadis Singer, P.A., and Robert J. Lindeman (Tampa), for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Tramontana v. Bank of New York Mellon, 230 So. 3d

601, 602 (Fla. 2d DCA 2017) (“Without a transcript, and in the absence of
fundamental error on its face, an appellate court will affirm a trial court's

decision.” (citing Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979))).




                                     2